I concur with the majority opinion that the trial court abused its discretion first, by not following the standards it established for itself and second, by not making the findings required by State v. Petro (1947), 148 Ohio St. 505, 76 N.E.2d 370. Before reaching the requirements of Petro, the trial court set out an evidentiary standard to be met; i.e., that the DNA evidence would only be probative if the defendant could show that the sample came from the rapist. No evidence was offered as to the source of the DNA. Nonetheless, the trial court granted a new trial, ignoring the very standard it had established to be met. This was an abuse of discretion, preceding the failure to make the Petro findings.